Dear Ms. Eisworth:
It has come to our attention that the position of the Director of Finance of the Livingston Parish Council is in fact an appointed position rather than a position of employment as we originally determined in Opinion 96-113. The definition of appointive office is set forth in LSA-R.S. 42:62(2), providing:
      (2) "Appointive office" means any office in any branch of government or other position on an agency, board or commission or any executive office of any agency, board, commission, or department which is specifically established or specifically authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof and which is filled by appointment or election by an elected or appointed public official or by a governmental body composed of such officials of this state or of a political subdivision thereof.
We have been provided a copy of the Livingston Parish Home Rule Charter which clearly establishes the office of the director of finance and further provides for his appointment.
Having reconsidered the appropriate characterization of the position, and now determining that the position is one of appointment, we must change the conclusion drawn in Opinion 96-113 to be in accordance with statutory authority governing dual officeholding and dual employment. LSA-R.S. 42:63(D) prohibits the holding of local elective office and a full-time appointive office, as that statute provides:
      D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. . . . (Emphasis added).
Opinion 96-113 is correct insofar as it stands for the proposition that one may hold local elective office and full-time employment in a separate political subdivision. Our error was in the erroneous characterization of the position of director of finance as employment, which we now correct herein.
Should you have other questions in which we may be of assistance, please contact this office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received:
Date Released: October 2, 1996
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL